—Order, Supreme Court, New York County (Charles Ramos, J.), entered April 9, 1998, which, to the extent appealed from, imposed sanctions upon plaintiffs’ counsel in the amount of $10,000, based upon counsel’s frivolous conduct in prosecuting the underlying litigation, unanimously affirmed, with costs.
As the record discloses that the instant action against defendants Carlyle Realty and Murray Silver was commenced by plaintiffs’ counsel without legal basis, the motion court’s imposition of sanctions against plaintiffs’ counsel constituted a proper exercise of discretion (22 NYCRR 130-1.1 [a]). Bearing in mind that there is no requirement that the procedural dictates of 22 NYCRR 130-1.2 be followed “in any rigid fashion” (Benefield v New York City Hous. Auth., 260 AD2d 167, 168), we find that the motion court sufficiently set forth the conduct and rationale supporting its imposition of sanctions and find the amount of the penalty to have been appropriate. We have considered the remaining arguments raised by plaintiffs’ counsel and find them unavailing. Concur—Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.